                                                                    USDC-SDNY
UNITED STATES DISTRICT COURT
                                                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
                                                                    DOC#:
 ELIAS BRACH,                                                       DATE FILED:

                             Plaintiff,
                                                                          19-CV-8753 (RA)
                        v.
                                                                              ORDER
 EQUIFAX INFORMATION SERVICES,
 LLC, et al.,

                             Defendants.



RONNIE ABRAMS, United States District Judge:

         On December 14, 2020, counsel for Plaintiff informed the Court that, although Plaintiff

formally commenced arbitration with JAMS in March 2020, and Amex filed its response later that

month, that arbitration had still not begun due to a processing error. Dkt. 44. Plaintiff’s counsel

expressed optimism that the issue would be resolved shortly. No later than May 14, 2021, the parties

shall submit to the Court an update on the status of their arbitration.

SO ORDERED.

Dated:      April 30, 2021
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
